Citation Nr: 0330900	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  00-06 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to an increased rating for residuals of a 
laceration of the dorsum of the right hand.  


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




REMAND

On October 9, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  
Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the National Personnel 
Records Center (NPRC) and obtain all 
available medical records from the 
Ireland Army Hospital at Ft. Knox, KY, 
for the period between the veteran's 
discharge from military service in May 
1973 and February 1975.  

2.  Ask the veteran to obtain the full 
name and address of Dr. Meckler in 
Louisville, KY.  Upon receipt of proper 
authorization, obtain copies of all 
available medical records pertaining to 
examination or treatment of the veteran 
for disability of the right hand and 
right upper extremity.  

3.  Ask the veteran to provide a list of 
any additional VA and non-VA health care 
providers who have examined or treated 
him for his right hand and right upper 
extremity during the entire period since 
service.  All available records should 
be obtained from each provider 
identified.  

4.  Upon completion of the above, the 
veteran should undergo special VA 
examination by a neurologist to 
ascertain the nature and severity of 
neurological residuals of the right hand 
laceration in service and differentiate 
such neurological residuals from 
manifestations of nonservice-connected 
ulnar neuropathy.  All indicated tests 
and studies should be performed, and all 
clinical findings should be reported in 
detail.  It is essential that the claims 
folder be provided to the examiner for 
review in conjunction with the 
examination.
On the basis of current findings, a 
thorough review of the file, and a 
history obtained from the veteran, the 
examiner should respond to the following 
questions and provide a full statement 
of the basis for the conclusions 
reached:  
(a)	What are the manifestations and 
diagnosis of all neuropathy of the 
veteran's right hand and right upper 
extremity?  
(b)	If the veteran has both 
neurological residuals of the 
laceration in service and separate 
neurological pathology that is not 
related to service or the laceration 
(such as ulnar neuropathy), 
differentiate which manifestations are 
due to each.  If this cannot be done, 
please so state.  

5.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





